
	
		III
		109th CONGRESS
		1st Session
		S. RES. 126
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2005
			Mr. Durbin (for himself,
			 Mr. Inouye, and Mr. Stevens) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Honoring Fred T. Korematsu for his loyalty
		  and patriotism to the United States and expressing condolences to his family,
		  friends, and supporters on his death.
	
	
		Whereas
			 on January 30, 1919, Fred Toyosaburo Korematsu was born in Oakland, California,
			 to Japanese immigrants;
		Whereas
			 Fred Korematsu graduated from Oakland High School and tried on 2 occasions to
			 enlist in the United States Army but was not accepted due to a physical
			 disability;
		Whereas
			 on December 7, 1941, Japan attacked the United States military base at Pearl
			 Harbor, Hawaii, forcing the United States to enter World War II against Japan,
			 Germany, and Italy;
		Whereas
			 on February 19, 1942, President Franklin D. Roosevelt signed Executive Order
			 number 9066 (42 Federal Register 1563) as protection against espionage
			 and against sabotage to national defense, which authorized the
			 designation of military areas . . . from which any or all persons may be
			 excluded, and with respect to which, the right of any person to enter, remain
			 in, or leave shall be subject to whatever restriction the . . . Military
			 Commander may impose in his discretion;
		Whereas
			 the United States Army issued Civilian Exclusion Order Number 34, directing
			 that after May 9, 1942, all persons of Japanese ancestry were to be removed
			 from designated areas of the West Coast because they were considered to be a
			 security threat;
		Whereas
			 in response to that Civilian Exclusion Order, Fred Korematsu’s family reported
			 to Tanforan, a former racetrack in the San Francisco area that was used as 1 of
			 15 temporary detention centers, before being sent to an internment camp in
			 Topaz, Utah;
		Whereas
			 more than 120,000 Japanese Americans were similarly detained in 10 permanent
			 War Relocation Authority camps located in isolated desert areas of the States
			 of Arizona, Arkansas, California, Colorado, Idaho, Utah, and Wyoming, without
			 any charges brought or due process accorded;
		Whereas
			 Fred Korematsu, then 22 years old and working as a shipyard welder in Oakland,
			 California, refused to join his family in reporting to Tanforan, based on his
			 belief that he was a loyal American and not a security threat;
		Whereas
			 on May 30, 1942, Fred Korematsu was arrested and jailed for remaining in a
			 military area, tried in United States district court, found guilty of violating
			 Civilian Exclusion Order Number 34, and sentenced to 5 years of
			 probation;
		Whereas
			 Fred Korematsu unsuccessfully challenged that Civilian Exclusion Order as it
			 applied to him, and appealed the decision of the district court to the United
			 States Court of Appeals for the 9th Circuit, where his conviction was
			 sustained;
		Whereas
			 Fred Korematsu was subsequently confined with his family in the internment camp
			 in Topaz for 2 years, and during that time, he appealed his conviction to the
			 United States Supreme Court;
		Whereas
			 on December 18, 1944, the Supreme Court issued its decision in Korematsu v.
			 United States, 323 U.S. 214, which upheld Fred Korematsu’s conviction by a vote
			 of 6-to-3, based on the finding of the Supreme Court that Fred Korematsu was
			 not removed from his home because of hostility to him or his
			 race but because the United States was at war with Japan and the United
			 States military feared an invasion of our West Coast;
		Whereas
			 Fred Korematsu continued to maintain his innocence for decades following World
			 War II;
		Whereas, under section 552 of title 5,
			 United States Code (commonly known as the Freedom of Information
			 Act), an historian discovered numerous government documents indicating
			 that, at the time Korematsu v. United States, 323 U.S. 214, was decided, the
			 Federal Government suppressed findings that Japanese Americans on the West
			 Coast were not security threats;
		Whereas
			 in light of this newly discovered information, Fred Korematsu filed a writ of
			 error coram nobis with the United States District Court for the Northern
			 District of California;
		Whereas
			 on November 10, 1983, United States District Judge Marilyn Hall Patel
			 overturned Fred Korematsu’s conviction, concluding that senior government
			 officials knew there was no factual basis for the claim of military
			 necessity when they presented their case before the Supreme Court in
			 1944;
		Whereas
			 in that decision, Judge Patel stated that, while Korematsu v. United States
			 remains on the pages of our legal and political history...[as]
			 historical precedent it stands as a constant caution that in times of war or
			 declared military necessity our institutions must be vigilant in protecting
			 constitutional guarantees;
		Whereas
			 the Commission on Wartime Relocation and Internment of Civilians, authorized by
			 Congress in 1980 to review the facts and circumstances surrounding the
			 relocation and internment of Japanese Americans under Executive Order Number
			 9066 (42 Federal Register 1563), concluded that today the decision in
			 Korematsu lies overruled in the court of history;
		Whereas
			 the Commission on Wartime Relocation and Internment of Civilians concluded that
			 a grave personal injustice was done to the American citizens and
			 resident aliens of Japanese ancestry who, without individual review or any
			 probative evidence against them were excluded, removed and detained by the
			 United States during World War II, and that those acts were
			 motivated largely by racial prejudice, wartime hysteria, and a failure
			 of political leadership;
		Whereas
			 the overturning of Fred Korematsu’s conviction and the findings of Commission
			 on Wartime Relocation and Internment of Civilians influenced the decision by
			 Congress to pass the Civil Liberties Act of 1988 (50 U.S.C. App. 1989b et seq.)
			 to request a Presidential apology and symbolic payment of compensation to
			 persons of Japanese ancestry who lost liberty or property because of
			 discriminatory action by the Federal Government;
		Whereas
			 on August 10, 1988, President Reagan signed that Act into law, stating,
			 [H]ere we admit a wrong; here we reaffirm our commitment as a nation to
			 equal justice under the law;
		Whereas
			 on January 15, 1998, President Clinton awarded the Medal of Freedom, the
			 highest civilian award of the United States, to Fred Korematsu, stating,
			 In the long history of our country’s constant search for justice, some
			 names of ordinary citizens stand for millions of souls: Plessy, Brown, Parks.
			 To that distinguished list, today we add the name of Fred
			 Korematsu.;
		Whereas
			 Fred Korematsu remained a tireless advocate for civil liberties and justice
			 throughout his life, particularly speaking out against racial discrimination
			 and violence targeting Arab, Muslim, South Asian, and Sikh Americans in the
			 wake of the September 11, 2001, tragedy, and cautioning the Federal Government
			 against repeating mistakes of the past by singling out individuals for
			 heightened scrutiny on the basis of race, ethnicity, or religion;
		Whereas
			 on March 30, 2005, Fred Korematsu died at the age of 86 in Larkspur,
			 California; and
		Whereas
			 Fred Korematsu was a role model for all Americans who love the United States
			 and the promises contained in the Constitution, and his strength and
			 perseverance serve as an inspiration for all people striving for equality and
			 justice: Now, therefore, be it
		
	
		That the Senate—
			(1)honors Fred T. Korematsu for his loyalty
			 and patriotism to the United States, his work to advocate for the civil rights
			 and civil liberties of all Americans, and his dedication to justice and
			 equality; and
			(2)expresses its deepest condolences to his
			 family, friends, and supporters on his death.
			
